UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
JASON R. MENKES and CHRISTINA D. NENOV,                                             Civil Action No.:
                                                                                    1:19-cv-03569 (MKB) (VMS)
                                                Plaintiffs,
                   - against -                                                            STIPULATION OF
                                                                                     DISCONTINUANCE WITHOUT
BOARD OF MANAGERS OF 561 5THSTREET                                                      PREJUDICE AS TO THE
CONDOMINIUM, ALISON L. A VERA, RICHARD R.                                            FOURTH CAUSE OF ACTION
PURTICH, LEN PATTERSON SMALL,                                                          AGAINST DEFENDANTS,
TRACY BRESLIN, KIRSTIN A. PURTICH, MELISSA                                            RICHARD R. PURTICH AND
WACKS and LEN ROBERT SMALL, all individually                                             KIRSTIN A. PURTICH
and as members and/or agents of the Board of Managers
of Defendant 561 5th Street Condominium,
                                       Defendants.
----------------------------------------------------------------------X
C OUN S E L O RS:


         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the attorneys of

record for all parties to the above-entitled action, that whereas no party hereto is an infant or incompetent

person for whom a committee has been appointed, and no person not a party has an interest in the subject

matter of the action, that the Fourth Cause of Action in the above-entitled matter be, and the same hereby is

discontinued against Defendants, RICHARD R. PURTICH and KIRSTIN A. PURTICH, without

prejudice, and without costs or attorneys' fees to any party as against the other.


Dated: New York, New York
       June 10, 2020


                                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
PE~ ZR,LLP

&    Id H. Pedowitz, Esq.                                       Sana Suhail, Esq.
Co-Counsel for Plaintiffs                                       Co-Counsel for Defendants, Richard R. Purtich and
                                                                Kirstin A. Purtich
BRAVERMAN GREENSPUN, P.C.
Tracy Peterson, Esq.                                            ABRAMS FENSTERMAN, FENSTERMAN,
Co-Counsel for Plaintiffs                                       EISMAN, FORMATO, FERRARA, WOLF &
Jason R. Menkes and Christina D. Nenov                          CARONELLP
                                                                Randy Faust, Esq.
                                                                Co-Counsel for Defendants, Melissa Wacks, Len Robert
                                                                Small and Len Patterson Small, and Counsel for Board
                                                                of Managers of 561 5th Street Condominium




4846-3176-3391.l
SO ORDERED:




HON. MARGO K. BRODIE, U.S.D.J.




4846-3176-3391.1
